JOHNSON, J.,
concurring specially: I join the majority opinion but write separately to emphasize my reasons for concluding that the defendant did not intend to permanently abandon his property. Therefore, the search of the defendant’s sweatshirt was unreasonable, and the evidence obtained from that search should be suppressed.
“Under the New Hampshire Constitution, all warrantless searches are per se unreasonable, unless they conform to the narrow confines of a judicially recognized exception.” State v. Sterndale, 139 N.H. 445, 447, 656 A.2d 409, 410 (1995); see N.H. CONST, pt. I, art. 19. The burden is on the State to prove by a preponderance of the evidence that the warrantless search was justified. State v. Gallant, 133 N.H. 138, 146, 574 A.2d 385, 391 (1990). The trial court found that the “State presented no substantive evidence that the defendant intended to permanently discard his sweatshirt.” We will not disturb the lower court finding of fact unless it is clearly erroneous. See State v. Brown, 138 N.H. 407, 409, 640 A.2d 286, 287 (1994).
The test for whether an individual has abandoned property involves a “focus on the intent of the person who is alleged to have abandoned the place or object. . . . The test is an objective one, and intent may be inferred from words spoken, acts done, and other objective facts.” United States v. Thomas, 864 F.2d 843, 846 (D.C. Cir. 1989) (citations and quotation omitted).
I agree with the majority and the trial court that the objective facts in this case are insufficient to show by a preponderance of the evidence that the defendant intended to permanently abandon the sweatshirt. The record indicates that the defendant tossed the sweatshirt aside as he was entering Evans Fuel Mart. It is entirely unclear whether he meant to abandon this property or to reclaim it when he subsequently exited the fuel mart. We will never know this critical fact as the police commenced their warrantless search immediately upon the defendant entering the convenience store. The trial court, in finding temporary abandonment, emphasized that the defendant left the sweatshirt in a public place where it was subject to theft or damage. However, “the mere fact that the property was placed in an area open to the general public is not *382sufficient to establish abandonment. The evidence must also clearly demonstrate that the individual attempted to dissociate himself from the property.” Commonwealth v. Johnson, 636 A.2d 656, 659 (Pa. Super. Ct. 1994) (emphasis added) (finding abandonment where the defendant had placed a plastic bag containing crack cocaine “up into [a] tree” in a public park where a police officer seized it).
Other evidence emphasized by the dissent does not indicate such clear disassociation as to justify the conclusion that the trial court was incorrect in finding there was no permanent abandonment. Though the defendant tossed the sweatshirt forty feet from the entry to the store, if he had wanted to definitively rid himself of this clothing, he could have placed it in a nearby dumpster.
The dissent correctly states that many courts find property has been abandoned when a defendant discards it temporarily in order to conceal incriminating evidence from police. In United States v. Williams, 569 F.2d 823 (5th Cir. 1978), for example, the defendant unhooked a “large tractor-trailer rig” containing 179 pounds of marijuana at a rest stop north of Amarillo, Texas after he discovered he was being followed by federal agents. He then proceeded back on the highway. Id. at 824. The facts in Williams, however, more easily support the finding of abandonment in an attempt to escape police detection than do those in the present case. Though the trial court found that the defendant “purposely intended to hide the sweatshirt” in order to escape police detection, I am not convinced that at the time of the search in this case there was sufficient evidence to indicate that disassociation was the defendant’s intent. Here, the defendant tossed aside “gray material” while entering a convenience store. If the defendant had exited the fuel mart without retrieving his sweatshirt or had given a stronger indication of abandonment, then Williams may have been apposite.
This is arguably a close case; however, the State simply has failed to meet its burden of proving by a preponderance of the evidence that the defendant intended to permanently abandon the sweatshirt. I therefore concur with the majority opinion.